DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for evaluating or determining conditions relating to mental status, does not reasonably provide enablement for determination of a “physiological status”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The disclosure merely states that a physiological status may be determined, but does not provide any guidance as to what is encompassed by this term, which given its broadest reasonable interpretation could include anything from a bleeding wound to blood sugar concentration, whereas the only data involved in this status determination is from EEG. No guidance or working examples are provided for determining anything other than evaluation of fatigue, mental stress, nervousness, or general “consciousness”, nor is it standard in the art to use brainwave signals for evaluation of any non-mental “physiological status”. As such, the specification would not enable one of ordinary skill in the art to evaluate a physiological status from the captured EEG signals without requiring undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 10-11 calls for the circuit to “retrieve a plurality of characteristics” according to a deep learning algorithm; lines 15-16 recite that “the deep learning algorithm collects the plurality of characteristics”. These phrases are inconsistent. Is retrieving a characteristic the same activity as collecting a characteristic? Are these characteristics retrieved/collected by the circuit and the algorithm or just one of these components? It appears that this is a single act of retrieving/collecting characteristics which is performed by a single component; for the purposes of examination it will be treated as such but correction is required. The same issue is also found in claim 8.
Claim 1 also calls for the algorithm to use the characteristics to “build a consciousness model”. Generally, a deep learning algorithm contains a model that receives data as an input, unless the algorithm has not yet been trained. If the plurality of characteristics are being used to build the model used by the algorithm, it is not clear how they could also be used as normal inputs to generate any useful result. It appears more likely that the plurality of characteristics are input into a consciousness model which was built/trained at some other time using some other data unless the claims are actually directed to the training of the algorithm rather than its actual implementation, particularly as the claims currently do not include any relationship between the “building” of the model and the determination of consciousness state; for the purposes of examination it will be treated as such but correction is required. The same issue is also found in claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 11 call for the deep learning algorithm to collect the plurality of characteristics and to determine the consciousness status; claims 1 and 8 already define that these tasks are done according to the deep learning algorithm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20130127708 A1) in view of Intrator (US 2017/0347906).
Regarding claim 1, Jung teaches a smart system for monitoring a consciousness status of a user (paragraphs [0010], [0066]), comprising: 
an electroencephalography (EEG) acquisition module configured to capture a plurality of brainwave signals (paragraph [0040]; Fig. 2A; element 120); 
an analog filter circuit, coupled to the EEG acquisition module and configured to amplify and filter the plurality of brainwave signals (element 220, 224; paragraph [0040]; Fig. 2A); 
an analog to digital (ADC) circuit coupled to the analog filter circuit and configured to transform the plurality of brainwave signals into a plurality of digital signals (element 236; paragraph [0040]; Fig. 2A); and 
a digital signaling processing (DSP) circuit configured to retrieve a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user from the plurality of characteristics (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to retrieve the plurality of characteristics or using the characteristics in a consciousness model. Intrator teaches a smart system for monitoring a consciousness status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave signals (paragraphs [0185]-[0187]) and a digital signaling processing circuit configured to retrieve a plurality of characteristics of the brainwave signals according to a deep learning algorithm (paragraphs [0142], [0222], [0292], [0531]) and use them in a consciousness model (paragraphs [0105], [0292]) for the purpose of analyzing the user’s consciousness status (paragraph [0014], [0105], [0434], [0436], [0676]-[0677]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Jung and included a deep learning algorithm using a consciousness model as part of evaluating consciousness, as taught by Intrator, in order to increase the accuracy of the evaluation.

Regarding claim 2, Jung further discloses that the analog filter circuit comprises: a first amplifier (element 222; paragraph [0040]; Fig. 2A) configured to amplify the plurality of brainwave signals according to the plurality of brainwave signals and a reference signal, wherein the reference signal is a baseline of the plurality of brainwave signals (the reference voltage of paragraph [0040]); a high-pass filter (element 224; paragraph [0040]; Fig. 2A) configured to filter the plurality of brainwave signals; and a second amplifier (element 226) configured to amplify the plurality of filtered brainwave signals. The Examiner notes that a band pass filter is a filter consisting of a high pass filter and a low pass filter.
Regarding claim 6, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 7, Jung teaches that the EEG acquisition module comprises at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Regarding claims 8 and 11, Jung teaches a method for monitoring a consciousness status of a user  comprising: 
capturing a plurality of brainwave signals (paragraph [0040]; Fig. 2A); 
amplifying and filtering the plurality of brainwave signals (paragraph [0040]; Fig. 2A); 
transforming the plurality of brainwave signals into a plurality of digital signals (via element 236; paragraph [0040]; Fig. 2A); and 
retrieving a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to retrieve the plurality of characteristics or using the characteristics in a consciousness model. Intrator teaches a smart system for monitoring a consciousness status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave signals (paragraphs [0185]-[0187]) and a digital signaling processing circuit configured to retrieve a plurality of characteristics of the brainwave signals according to a deep learning algorithm (paragraphs [0142], [0222], [0271], [0292], [0531]) and use them in a consciousness model (paragraphs [0105], [0292]) for the purpose of analyzing the user’s consciousness status (paragraph [0105], [0434], [0436], [0676]-[0677]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Jung and included a deep learning algorithm using a consciousness model as part of evaluating consciousness, as taught by Intrator, in order to increase the accuracy of the evaluation.

Regarding claim 9, Jung further discloses that the step of amplifying the plurality of brainwave signals comprises: amplifying the plurality of brainwave signals according to the plurality of brainwave signals (paragraph [0040]) and a reference signal, wherein the reference signal is a baseline (the reference voltage of paragraph [0040]) of the plurality of brainwave signals; filtering the plurality of brainwave signals (paragraph [0006]); and amplifying the plurality of filtered brainwave signals (paragraph [0006]).
Regarding claim 10, Jung further discloses that the step of retrieving the plurality of characteristics from the plurality of digital signals to determine the consciousness status of the user comprises: performing filtering on the plurality of digital signals (paragraph [0055]); performing fast Fourier transform on the plurality of digital signals (paragraph [0008]); and retrieving the plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user (paragraph [0066]).
Regarding claim 12, Jung teaches determining a determination result of the consciousness status of the user to trigger an alarm when the consciousness status of the user is abnormal (i.e., detect abnormality and alert healthcare providers about the patient's cognitive status [0066]).  
Regarding claim 13, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 14, Jung teaches that the plurality of brainwave signals are captured by at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as modified above, and further in view of Rudzinski (US 20170273585 A1).
Regarding claims 3 and 4, Jung further discloses a fast Fourier transform (FFT) module (i.e., frequency-domain signal-processing (paragraph [0008]) configured to perform fast Fourier transform on the plurality of digital signals; and an analysis module, configured to retrieve the plurality of characteristics from the plurality of digital signals to Page 8 of 11determine the consciousness status of the user according to an algorithm (paragraph [0010]).
Jung fails to disclose a notch filter configured to perform filtering on the plurality of digital signals.
In a relevant area, Rudzinski teaches a notch filter (paragraph [0068]), configured to perform filtering on a plurality of digitized EEG signals (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart system of Jung to include a notch filter, configured to perform filtering on the plurality of digital signals as taught by Rudzinski in order to filter out external noise. 
Regarding claim 5, Jung further discloses that the analysis module determines a determination result of the consciousness status of the user to trigger an alarm when the analysis module determines that the consciousness status of the user is abnormal (paragraph [0066]).  

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant’s only argument is that Intrator does not disclose “the collection of the deep learning algorithm and the extraction of characteristics of the digital signals for determining the consciousness status”. Initially, it should be noted that the claims do not call for “the collection of the deep learning algorithm”, which renders the first half of this argument entirely moot. Further, Applicant does not provide any analysis of Intrator’s process beyond this allegation that the characteristics are not extracted; Intrator clearly teaches extracting features (characteristics) of digital signals that are then used as part of determining consciousness (see, for example, paragraphs [0142] and [0531]). The claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791          
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791